DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on June 22, 2021 is acknowledged.  Claims 10-20 drawn to non-elected invention have been withdrawn from examination for patentability.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2018-0164051 filed in Korean Intellectual Property Office (KIPO) on December 18, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to because of the following informality: 
In Fig. 3, the reference character D1 and the reference character D2 should be switched. A support can be found at least in p. 10, lines 4-6 and p. 12, lines 1-5 of the original specification.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 3 is objected to because of the following informality:
In claim 3, lines 2-3, “a plurality of third light emitting elements” should read --a plurality of third light emitting elements among the plurality of light emitting elements--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bibl et al. US 2014/0367633.
Regarding claim 1, Bibl teaches a display device (e.g., Fig. 11A, Fig. 11C, Fig. 9A) comprising: 
a plurality of light emitting elements (e.g., 400, Fig. 11A, Fig. 11C, [109]) including a semiconductor light 5emitting chip (e.g., [72]), and the plurality of light emitting elements emits incident light (e.g., 400 emitting blue light, Fig. 11C, Fig. 11A, [111], [115]); 
a first color converting layer (e.g., 310 (R), Fig. 11C, Fig. 11A, [115], [111]) which color-converts the incident light; 
a second color converting layer (e.g., 310 (G), Fig. 11C, Fig. 11A, [115], [111]) which color-converts the incident light; and 
a transmission layer (e.g., 320, Fig. 11C, Fig. 11A, [115], [111], [92]) which transmits the incident light, 
10wherein the first color converting layer, the second color converting layer, and the transmission layer respectively correspond to a light emitting element among the plurality of light emitting elements (e.g., corresponding LED device(s) 400 in each 320, Fig. 11A, Fig. 11C, [110], [111], [115]), and 
the first color converting layer (e.g., 310 (R), Fig. 11C, Fig. 11A) corresponds to a plurality of first light 15emitting elements (e.g., corresponding LED devices 400, Fig. 11A, Fig. 11C) among the plurality of light emitting elements, the plurality of first light emitting elements being electrically connected to each other (e.g., electrically connected via underlying circuitry 210 in the substrate 102, Fig. 12A, [143], Figs. 11A and 11C; electrically connected via underlying working circuitry (e.g., T1, T2) in the substrate 102, Fig. 1C, Fig. 1A, [60]).  

 Regarding claim 3, Bibl teaches the display device of claim 1, wherein the transmission layer (e.g., 320, Fig. 11C, Fig. 11A) corresponds to a plurality of third light emitting elements (e.g., corresponding LED devices 400, Fig. 11A, Fig. 11C), and the plurality of third light emitting elements are electrically connected to 5each other (e.g., electrically connected via underlying circuitry 210 in the substrate 102, Fig. 12A, [143], Figs. 11A and 11C; electrically connected via underlying working circuitry (e.g., T1, T2) in the substrate 102, Fig. 1C, Fig. 1A, [60]).
  Regarding claim 4, Bibl teaches the display device of claim 1, wherein a planar area occupied by a single one light emitting element (e.g., 400, Fig. 11C, Fig. 11A) among the plurality of light emitting elements is less than a planar area occupied by the first color converting layer (e.g., 310 (R), Fig. 11C, Fig. 11A).
 Regarding claim 5, Bibl teaches the display device of claim 1, wherein along a same direction, a width of a single one light emitting element (e.g., 400, Fig. 11C, Fig. 11A) among the plurality of light emitting elements is less than a width of the first color converting layer (e.g., 310 (R), Fig. 11C, Fig. 11A).  

Regarding claim 9, Bibl teaches the display device of claim 1, further comprising a passivation layer (e.g., 407, Fig. 1C, [72]) respectively between the plurality of light emitting elements (e.g., 400, Fig. 1C, [72]; Fig. 11C, Fig. 11A) and each of the first color converting layer (e.g., 310 (R), Fig. 11C, Fig. 11A), the second color converting layer (e.g., 310 (G), Fig. 11C, Fig. 11A) and the transmission layer (e.g., 320, Fig. 11C, Fig. 11A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. US 2014/0367633.
Regarding claim 6, Bibl teaches the display device (e.g., Fig. 11A, Fig. 11C, Fig. 9A) of claim 4 as discussed above.
Bibl (e.g., Fig. 11A, Fig. 11C, Fig. 9A) does not explicitly teach wherein the incident light emitted by the single one light emitting element has a Lambertian distribution.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bibl to include the incident light emitted by the single one light emitting element has a Lambertian distribution for the purpose of improving light extraction of the device for example (e.g., [83]).
Regarding claim 7, Bibl teaches the display device of claim 1 as discussed above.
Bibl does not explicitly teach wherein a ratio of a width to a thickness of the first color converting layer is about 4:1 to about 1:1.  
Bibl, however, recognizes that the thickness and profile of the color converting layer 310 can be adjusted in order to change the light emission beam profile and color of the device (e.g., [83]), the thickness and filler concentration of the color converting layer 310 are tuned to achieve the requisite color spectrum (e.g., [97]), and the transmission layer 320 over which the color converting layer 310 may be characterized with a lateral length or width that is greater than a thickness of the transmission layer (e.g., [8], [91]). In other word, the thickness and width (length) of the color converting layer are result-effective variables for varying the light emission beam profile and color of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Bibl to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 14, 2021